Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner agrees that the previously applied prior art does not explicitly teach:
A parameter deriving unit configured to derive a determination parameter such that, when a PCV pressure sensor value that indicates a pressure detected by the PCV pressure sensor is less than an atmospheric pressure, a value of the determination parameter increases as a difference between the PCV pressure sensor value and the atmospheric pressure increases, and a leaking anomaly diagnostic unit configured to diagnose that there is an anomaly at a portion of the blow-by gas passage that is closer to the intake passage than to a connection portion of the PCV pressure sensor in a case in which the determination parameter derived when an intake air amount changes, is less than a threshold, as recited in Claim 1 and similarly recited in Claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747